Case: 20-20077      Document: 00515679591         Page: 1     Date Filed: 12/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         December 18, 2020
                                   No. 20-20077
                                                                            Lyle W. Cayce
                                                                                 Clerk
   M.E., Individually and on behalf of their minor child, J.E.; B.E.,
   Individually and on behalf of their minor child, J.E.,

                                                            Plaintiffs—Appellants,

                                       versus

   Alvin Independent School District,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:18-CV-01117


   Before Wiener, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          J.E. suffered prolonged sexual abuse at the hands of her junior high’s
   school police officer. This appeal concerns her Title IX claim against the
   school district for sex discrimination as a result of that abuse. Because school
   district officials lacked actual knowledge of the officer’s sexual abuse or of a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20077        Document: 00515679591             Page: 2      Date Filed: 12/18/2020




                                         No. 20-20077


   significant risk that such abuse might occur, we affirm the district court’s
   grant of summary judgment in favor of the school district. 1
                                               I.
           J.E. was in sixth grade when Terry Roy Tennard began to groom her
   for sexual abuse. Tennard, a school resource officer for Alvin Independent
   School District, was assigned to Manvel Junior High School, which J.E.
   attended. One afternoon, Tennard saw J.E. crying and invited her into his
   office to talk. After that, J.E. went to Tennard’s office frequently, and she
   began confiding in him about things she felt she could not share with anyone
   else, including turmoil at home that led to her parents’ separation. During
   this period, Tennard, “joking,” asked J.E., “[W]hen are you going to let me
   below the belt?” She didn’t know what he meant.
           In the winter of J.E.’s seventh grade year, Tennard began to rape her.
   Over the next year, Tennard sexually assaulted her more than twenty times.
           A couple of months after the abuse began, J.E.’s mother, M.E.,
   learned that J.E. had missed a class period at school because she was in
   Tennard’s office. M.E. also received notices from teachers about J.E.’s
   exhibiting concerning behavior and performing poorly on assignments. M.E.
   met with the school’s assistant principal, Ahmesha Graham, as well as
   Tennard and J.E.’s English teacher, Chaquisha Mosley. M.E. expressed
   concern that her daughter was discussing “personal family matters” with
   Mosley and Tennard and becoming too close to both of them.                         M.E.
   requested that J.E. be directed to her counselor instead and that J.E.’s



           1
            Plaintiffs also appeal the district court’s exclusion of portions of a report and
   untimely declaration prepared by their expert, Dr. Roslin Growe. Because none of the
   opinions offered by Dr. Growe would change the substantive result in this case, we need
   not address them.




                                               2
Case: 20-20077      Document: 00515679591          Page: 3   Date Filed: 12/18/2020




                                    No. 20-20077


   relationship with Mosley and Tennard be kept on “a professional level only.”
   At this time, however, no one suspected sexual abuse.
          Following the meeting, Graham informed school administrators that
   M.E. did not want J.E. to have any interaction with Tennard, notified J.E.’s
   counselor, and emailed J.E.’s teachers to let them know that J.E. should be
   sent to her counselor or to Graham if needed. Graham also told Tennard not
   to interact with J.E.
          But J.E. and Tennard continued to meet, and the abuse went on.
   About a year after the first instance of rape, Graham discovered that J.E. had
   skipped class to visit Tennard. Graham reminded J.E. that her mother did
   not want her spending time with Tennard and reported the incident to the
   principal.
          Days later, M.E. found sexually explicit messages on J.E.’s phone and
   learned of the abuse. M.E. immediately alerted the Brazoria County Sheriff’s
   Office. Tennard was fired and arrested. A jury convicted Tennard of
   criminal sexual assault of a child and sentenced him to thirty years in prison.
          M.E. and J.E.’s father, B.E., sued Alvin ISD and Tennard individually
   and on behalf of J.E. in Texas state court, bringing both state-law claims and
   a Title IX claim. After Alvin ISD removed the case to federal court, the
   district court dismissed all claims against the school district except for the
   federal claim. The court later granted a summary judgment in favor of Alvin
   ISD on the Title IX claim and entered partial final judgment allowing an
   appeal of the ruling in favor of the school district. See Fed. R. Civ. P.
   54(b). The claims against Tennard remain pending in district court.
                                         II.
          Title IX provides that “[n]o person in the United States shall, on the
   basis of sex, be excluded from participation in, be denied the benefits of, or




                                          3
Case: 20-20077      Document: 00515679591           Page: 4    Date Filed: 12/18/2020




                                     No. 20-20077


   be subjected to discrimination under any education program or activity
   receiving Federal financial assistance.” 20 U.S.C. § 1681. A school district
   receiving federal funds may be held liable under Title IX via a private action
   for damages when its employees sexually abuse students. Gebser v. Lago Vista
   Indep. Sch. Dist., 524 U.S. 274, 281 (1998).
          But Title IX does not create vicarious liability for the acts of a district
   employee. Id. at 288. To establish liability, plaintiffs must demonstrate that
   Alvin ISD had actual knowledge that J.E. was at a significant risk for sexual
   abuse by Tennard and that the school’s response amounted to deliberate
   indifference. See Doe v. Edgewood Indep. Sch. Dist., 964 F.3d 351, 358–59 (5th
   Cir. 2020) (hereinafter Edgewood ISD). In granting summary judgment, the
   district court “assum[ed], without deciding” that the school had actual
   notice of J.E.’s abuse and proceeded to the deliberate indifference inquiry.
   But reviewing the summary judgment motion de novo, we resolve this case
   under the first requirement concerning the school district’s knowledge. See
   Renasant Bank v. St. Paul Mercury Ins. Co., 882 F.3d 203, 210 (5th Cir. 2018)
   (recognizing that we may affirm on alternative grounds).
          That knowledge requirement cannot be satisfied by showing that the
   school district should have known there was a substantial risk of abuse. It
   requires the plaintiff to establish that the “district actually knew that there
   was a substantial risk that sexual abuse would occur.” Rosa H. v. San Elizario
   Indep. Sch. Dist., 106 F.3d 648, 652–53 (5th Cir. 1997). Precedent from the
   Supreme Court and our court illustrates the difficulty of meeting this actual
   knowledge requirement. Complaints from parents that a teacher “often
   made sexually suggestive comments” to students in class were “plainly
   insufficient” to alert school officials that he might be in a sexual relationship
   with a student. Gebser, 524 U.S. at 277, 291. An inconclusive investigation
   into reports that one student spent time with a chemistry teacher at his home
   did not put school officials on notice that the teacher might be in a sexual



                                           4
Case: 20-20077         Document: 00515679591             Page: 5      Date Filed: 12/18/2020




                                          No. 20-20077


   relationship with another student. Edgewood ISD, 964 F.3d at 363–64. Even
   an email notifying a school district’s board of trustees and superintendent
   that a middle school student had sexually assaulted another minor fell “far
   short of Title IX’s stringent actual-knowledge standard” for notice of the
   student’s possible sexual harassment of others. Kelly v. Allen Indep. Sch.
   Dist., 602 F. App’x 949, 954 (5th Cir. 2015).
          There is an additional hurdle for Title IX plaintiffs seeking to establish
   a school district’s knowledge: “[I]t is not enough the misconduct is reported
   to any employee. The reported-to employee must ‘at a minimum ha[ve]
   authority to institute corrective measures on the district’s behalf.’”
   Edgewood ISD, 964 F.3d at 356 (quoting Gebser, 524 U.S. at 277). So the
   knowledge of a teacher, such as Mosley—who at one point told J.E. that her
   relationship with Tennard “was going to get him fired”—does not suffice. 2
   Plaintiffs must show that someone like Assistant Principal Graham had the
   required knowledge. See Rosa H., 106 F.3d at 660–61.
          Despite the abhorrent and repeated sexual abuse J.E. endured, there
   is not evidence from which a jury could conclude that Alvin ISD knew of a
   substantial risk of such abuse. See Edgewood ISD, 964 F.3d at 359. J.E.
   testified that she did not tell anyone about the abuse—not her family, not her
   friends, and not her teachers or counselors. No evidence suggests that
   Tennard ever discussed the abuse with others; he testified at his criminal trial
   that the rapes never happened.
          School administrators were aware of a close—likely inappropriately
   close—relationship between J.E. and Tennard. But before Tennard’s arrest,
   there were no allegations of any sexual harassment.                    Although M.E.
   expressed discomfort with the bond between her daughter and Tennard in


          2   Mosley testified, however, that she never suspected sexual abuse.




                                                5
Case: 20-20077      Document: 00515679591           Page: 6    Date Filed: 12/18/2020




                                    No. 20-20077


   her meeting with Assistant Principal Graham, there was no mention that
   anything of a sexual nature might be occurring.            Rather, the meeting
   concerned J.E.’s struggles at school and her penchant for confiding personal
   matters in a school police officer and teacher instead of her school counselor
   or therapist. All the meeting attendees other than Tennard—M.E., Graham,
   and Mosley—testified that they did not suspect sexual abuse. Although the
   meeting put the district on notice that Tennard had become a trusted
   confidant for J.E., it did not provide notice of a substantial risk that sexual
   abuse was occurring.
          Plaintiffs also point to Graham’s later discovery that J.E. had again
   skipped class to visit Tennard. Perhaps J.E.’s skipping class to see Tennard
   should have raised the administration’s suspicions, but it fell short of putting
   them on notice of “a substantial risk” for sexual abuse. Rosa H., 106 F.3d at
   652–53; see Doe v. Northside I.S.D., 884 F. Supp. 2d 485, 493 (W.D. Tex.
   2012) (explaining that a student skipping class to visit a teacher in her
   classroom “in hindsight . . . was problematic” but that it did not serve to put
   school officials on notice of potential abuse because “at the time, there was
   no indication that [the teacher] was inappropriately touching [the student]”).
          What happened to J.E. is horrific. But Title IX precedent creates a
   “high bar” to hold school districts liable for the unlawful acts of school
   employees. Howell v. Austin Indep. Sch. Dist., 323 F. App’x 294, 295 (5th Cir.
   2009) (per curiam). There may have been, as plaintiffs contend, “red flags”
   that should have alerted the district of a substantial risk that Tennard was
   sexually assaulting J.E. But the law requires that the district actually knew of
   the risk, not just that it should have known. Rosa H., 106 F.3d at 652–53, 656.
   Evidence showing actual knowledge of that risk does not exist here.
                                              ***




                                          6
Case: 20-20077       Document: 00515679591      Page: 7   Date Filed: 12/18/2020




                                 No. 20-20077


          We AFFIRM the judgment of the district court granting summary
   judgment to the school district. The case against Tennard remains in the
   district court.




                                      7